Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1, 9, 10, 12-20 and 22-27 are presented for examination.
The amendments and affidavit filed on 11/23/2020 have been received and entered.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
s 1, 9, 10, 12-20 and 22-27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over WO Patent 2006/064825 in view of Shantha et al. (US 2011/0052678) and further in view of Chappell et al. (US 2007010761).
WO patent teaches an ophthalmic composition of an eye drop comprising the HMG CoA reductase inhibitor, fluvastatin for treating dry eye. See the abstract.   WO Patent differs from the claimed invention in not specifically teaching atorvastatin as being HMG CoA inhibitor.  Shantha et al. teaches that atorvastatin and the other claimed statin compounds are HMG CoA reductase inhibitors being used in an eye drop form for the treatment of conditions, such as macular degeneration. See claim 18. Shantha et al. makes clear that the claimed statin compounds have been previously formulated in an ophthalmic formulation. Shantha et al. in Para [0034] makes clear that the claimed HMG-CoA inhibitors, such as atorvastatin treat AMD by lowering LDL cholesterol.   The lowering of cholesterol in the eye by Atorvastatin is clearly taught by Shantha et al. Chappell et al. teach the use of the secondary components, such as, immunosuppressant, anti-inflammatory agents and antibiotics for the treatment of blepharitis and dry eye as old and well known. See claims particularly claim 11. It would have been obvious to a person skilled in the art to use the claimed statin compounds for the treatment of blepharitis and dry eye, considering that the secondary references teach that the claimed statin compounds lower cholesterol and have been used in an ophthalmic formulation. It would have been obvious to a person skilled in the art to use any compound having cholesterol lowering effect for the treatment of blepharitis and dry eye considering that the WO Patent teaches the use of compounds which lower cholesterol for the treatment of dry eye. To replace one cholesterol lowering compound for another and use it for the treatment of blepharitis and dry eye would have been obvious to a person skilled in the art in the absence of evidence to the contrary. The addition of components, such as immunosuppressive agents and antiinflammatory agents to the composition of the WO Patent, would have been obvious in view of Chappell et al, which teaches the use of such components for the 
Applicant’s arguments and affidavit have been noted.  Applicant’s arguments regarding portal are considered persuasive have and such reference is hereby withdrawn.  Applicant in his remarks argues that “ Claim 1 recites, “A method of stabilising a tear film in an individual having an ocular surface inflammatory disorder including... yrovidinsan individualhavins an ocular surface inflammatory disorder that is characterised by an unstable tear film, wherein the disorder is selected from dry eye and blepharitis. ” The present inventors surprisingly found that the tear film can be stabilised by providing atorvastatin to the ocular surface of the individual, where the atorvastatin targets meibum-producing tissue and inhibits cholesterol formation therefrom. See, e.g., specification at page 8, line 19 to page 9, line 18.
In contrast, Santen relates to healing of the cornea. See, e.g., Santen abstract. Santen does not teach or suggest treatment of an individual having an unstable tear film or a Meibomian gland dysfunction. Further, Santen does not contemplate dry eye caused by unstable tear film”.  It is the examiner’s position that Shantha teaches the use of the claimed HMG-CoA inhibitor for lowering cholesterol in the eye.  Therefore, the use of atorvastatin in the eye is expected to lower cholesterol. The WO Patent teaches the use of a statin compound for the treatment of dry eye.  Therefore, the use of the claimed compound in the eye at the same concentration of the claimed invention by the WO Patent is expected to have the same function on the meibomian gland as claimed herein in the absence of evidence to the contrary.  Furthermore, Shantha teaches the cholesterol lowering effect of atorvastatin when it has administered to the eye.  WO patent clearly teaches the use of a statin compound in the eye for the treatment of dry eye.  As long as the same compound has been used in the eye for the treatment of dry eye , the mechanism by which such treatment is accomplished does not create a patentably distinct .
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZOHREH A FAY whose telephone number is (571)272-0573.  The examiner can normally be reached on Monday-Friday 9:30AM-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ZOHREH A FAY/Primary Examiner, Art Unit 1617